The defendant’s petition for certification for appeal from the Appellate Court, 63 Conn. App. 82 (AC 20234), is granted, limited to the following issues:
“1. Did the Appellate Court properly conclude that the trial court’s jury instruction regarding the specific intent necessary for a charge of conspiracy to commit murder was constitutionally sufficient?
“2. Did the Appellate Court properly conclude that the trial court’s instruction regarding the use of a deadly weapon on the vital part of another was constitutionally sufficient?”
ZARELLA, J., did not participate in the consideration or decision of this petition.